Bell, J.
1. Where in a suit upon an account the plaintiff proved that the goods were in the nature of supplies purchased in behalf of the defendant by his overseer for use upon the defendant’s farm, and that during the same year, and previously to the particular transaction, the’ overseer purchased from the plaintiff numerous bills of merchandise under similar circumstances, all of which the defendant paid, and that the overseer’s authority to purchase the supplies had never been questioned, a finding in favor of the plaintiff was authorized. Spencer v. Lovejoy, 96 Ga. 657 (1) (23 S. E. 836, 51 Am. St. Rep. 152) ; Hopkins v. Armour, 8 Ga. App. 442 (69 S. E. 580) ; Germain Compamy v. Bank of Camden County, 14 Ga. App. 88 (1) (80 S. E. 302) ; Armour Fertilizer Works v. Abel, 15 Ga. App. 275 (82 S. E. 917) ; Martin v. Bridges, 18 Ga. App. 24 (2) (88 S. E. 747) ; Bacon v. Dannenberg Company, 24 Ga. App. 540 (4) (101 S. E. 699); Gay v. Virginia-Carolina Chemical Co., 32 Ga. App. 720 (124 S. E. 364).
2. The plaintiff was not in any viéw precluded from suing the defendant upon the account merely because it had been covered by a draft upon the defendant, drawn in the plaintiffs’ favor, by the overseer, which draft the defendant refused to pay. It appearing that the plaintiff received the draft merely in conformity with a custom which had been employed as a convenient method of demanding and receiving payment of the defendant, and the particular draft never having been paid, the status was not thereby changed.
3. This ease is distinguishable from Render v. Hill, 30 Ga. App. 239 (2) (117 S. E. 258), in which it was held that the fact that one is an overseer is not, without more, sufficient evidence of his implied authority to act as a purchasing agent for his employer, and in which it was further held that his authority as such purchasing agent could not be established by proof of a previous course of dealing between the plaintiff and other employees of the defendant who may have formerly occupied a similar position.
4. The superior court did not err in dismissing the certiorari.

Judgment affirmed.


Jenldns, P. J., and Stephens, J., concur.

McMreath & Scott, for plaintiff in error.
J. C. Davis, Horace Sandiford, contra.